DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the subject" in line 3. The limitation “a subject” is both disclosed in claim 1 line 6, which claim 6 depends upon, and claim 6 line 2. It is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter. For the purpose of furthering prosecution, examiner has interpreted “the subject” in claim 6 line 2 and line 3 are the same subject as in claim 1.
Claim 8 recites the limitation "the at least two sample image sequences" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of furthering prosecution, examiner has interpreted “the at least two sample image sequences" in as the disclosed “at least two image sequences” in claim 1.

Claim 9 recites the limitation "the at least two sample image sequences"" in lines 5 and 10-11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of furthering prosecution, examiner has interpreted “the at least two sample image sequences" in as the disclosed “at least two image sequences” in claim 1.
Claim 20 recites the limitation "the at least two sample image sequences" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of furthering prosecution, examiner has interpreted “the at least two sample image sequences" in as the disclosed “at least two image sequences” in claim 1.
Claim 20 recites the limitation "the at least one gold standard image sequence" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of furthering prosecution, examiner has interpreted "the at least one gold standard image sequence" as "an at least one gold standard image sequence".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al. (US 20180204358 A1), hereinafter referred to as An.

Regarding claim 1, An discloses a system for motion correction in medical imaging (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), comprising: 
at least one storage device including a set of instructions (para. 0175, “memory 122 facilitates data storage in the MRI system 100”); and 
at least one processor (para. 0175, processor 120) configured to communicate with the at least one storage device (para. 0174, “memory 122 stores at least one computer program that, when received by the at least one processor, cause the at least one processor to perform any of the functions of the controller 110 described above”), wherein when executing the set of instructions, the at least one processor (para. 0175, processor 120) is configured to direct the system (para. 0175, “MRI system 100”) to perform operations including: 
obtaining at least two image sequences relating to a subject (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D), wherein each of the at least two image sequences is reconstructed (para. 0012, “The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”) based on image data (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart ) that is acquired by a medical imaging device (Abstract, MRI scanner) during one of at least two time periods (para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods), and the subject undergoes a physiological motion (para. 0100, “the MR signal variations across different azimuthal angles at the k-space center 202 are assumed to be caused by respiratory motion or other physiological motion, since all MR signal data obtained at the k-space center 202 for each azimuthal angle ϕ.sub.i should be essentially identical for a stationary subject”) during the at least two time periods (para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods); and 
generating, based on the at least two image sequences (Fig. 2A-Fig. 2D), at least one corrected image sequence relating to the subject by correcting (Fig. 12B, motion corrected image), using a motion correction model (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), an artifact caused by the physiological motion (para. 0005, “Respiratory and cardiac motion over the course of MR data acquisition sequences causes artifacts and blurring in four dimensional (4D) MR images”).

Regarding claim 2, An discloses the system of claim 1 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein each of at least two image sequences (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D) relates to the heart of the subject (para. 0009, “Reliable, flexible, efficient and accurate MR motion resolution techniques would enhance the image of lung and heart tissues, and would consequently enhance the quality of treatment of diseases, such as lung cancer, by improving diagnostic and treatment planning imaging”), and the physiological motion includes a cardiac motion (para. 0100, “the MR signal variations across different azimuthal angles at the k-space center 202 are assumed to be caused by respiratory motion or other physiological motion, since all MR signal data obtained at the k-space center 202 for each azimuthal angle ϕ.sub.i should be essentially identical for a stationary subject”, para. 0089, “motion cycle including, but not limited to, respiratory motion cycles and cardiac motion cycles”).

Regarding claim 3, An discloses the system of claim 1 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the physiological motion includes a motion cycle (para. 0100, “the MR signal variations across different azimuthal angles at the k-space center 202 are assumed to be caused by respiratory motion or other physiological motion, since all MR signal data obtained at the k-space center 202 for each azimuthal angle ϕ.sub.i should be essentially identical for a stationary subject”, para. 0089, “motion cycle including, but not limited to, respiratory motion cycles and cardiac motion cycles”).

Regarding claim 4, An discloses the system of claim 3 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein a duration of each of the at least two time periods (para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods) is shorter than a duration of the motion cycle (para. 0010, “identify a motion cycle using an automated motion detection method, in which the motion cycle includes a plurality of phases. The image processing unit is further configured to partition the plurality of MR imaging datasets into a plurality of image groups, each image group comprising a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle”, the different phases is shorter than the motion cycle).

Regarding claim 5, An discloses the system of claim 3 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the at least two image sequences (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D) are acquired within a same motion cycle or different motion cycles (para. 0010, “identify a motion cycle using an automated motion detection method, in which the motion cycle includes a plurality of phases. The image processing unit is further configured to partition the plurality of MR imaging datasets into a plurality of image groups, each image group comprising a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle”, plurality of images are captures during the same phase of different motion cycles).

Regarding claim 6, An discloses the system of claim 1 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the obtaining at least two image sequences relating to a subject (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D) includes: 
obtaining a plurality of image sequences relating to the subject (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D); and 
determining the at least two image sequences from the plurality of image sequences (para. 0012, “identifying at least two motion phases, where each motion phase is a subset of the motion cycle. The method further includes grouping the N sets of radial samples into at least two phase groups. Each phase group includes a subset of the N sets of radial samples that contain a 1D navigator sample associated with one phase of the motion cycle. The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”, identify the motion phases to determine which MR datasets is going to be corrected from the plurality of MR datasets), wherein the at least two image sequences satisfy a condition relating to a motion amplitude (para. 0012, “Each radial sample and each 1D navigator sample is defined within one of a plurality of k.sub.x-k.sub.y planes distributed along a k.sub.z axis of a k-space, and each radial sample within one set of radial samples is obtained at a unique azimuthal angle ϕ.sub.j defined within the one k.sub.x-k.sub.y plane where j is an integer value ranging from 0 to (N−1) and N ranges from about 500 to about 5000. Each 1D navigator sample within one set of radial samples is obtained at a predetermined navigator azimuthal angle ϕ.sub.nav defined within the one k.sub.x-k.sub.y plane. All radial samples and each 1D navigator sample within one set of radial samples are acquired before acquiring a subsequent set of radial samples. The method further includes constructing a motion cycle associated with the subject by analyzing a conflated set of inverse Fourier transforms of each 1D navigator sample from each of the N sets of radial samples, and identifying at least two motion phases, where each motion phase is a subset of the motion cycle. The method further includes grouping the N sets of radial samples into at least two phase groups. Each phase group includes a subset of the N sets of radial samples that contain a 1D navigator sample associated with one phase of the motion cycle. The method further includes generating at least two MR images.”, certain azimuthal angle to identify the two motion phases).

Regarding claim 7, An discloses the system of claim 1 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the generating, based on the at least two image sequences (para. 0012, “identifying at least two motion phases, where each motion phase is a subset of the motion cycle. The method further includes grouping the N sets of radial samples into at least two phase groups. Each phase group includes a subset of the N sets of radial samples that contain a 1D navigator sample associated with one phase of the motion cycle. The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”, identify the motion phases to determine which MR datasets is going to be corrected from the plurality of MR datasets), at least one corrected image sequence relating to the subject (Fig. 12B, motion corrected image) using a motion correction model (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”) includes: 
determining at least two ranked image sequences by ranking (para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), based on the at least two time periods (para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle “, para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods), the at least two image sequences (para. 0012, “identifying at least two motion phases, where each motion phase is a subset of the motion cycle. The method further includes grouping the N sets of radial samples into at least two phase groups. Each phase group includes a subset of the N sets of radial samples that contain a 1D navigator sample associated with one phase of the motion cycle. The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”, identify the motion phases to determine which MR datasets is going to be corrected from the plurality of MR datasets); 
inputting (Fig. 32, step 3206, the MR data scan are binned into their groups based on their motion cycle, then reconstructed in step 3208), according to the ranking of the at least two image sequences (para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), the at least two ranked image sequences (Fig. 32, step 3206) into the motion correction model (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”); and 
outputting (para. 0153, “the acquired data is binned based on these boundaries 625 to facilitate reconstructing the respiratory cycle for display to a user”) the at least one corrected image sequence (Fig. 12B, motion corrected image) by the motion correction model (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”).

Regarding claim 9, An discloses the system of claim 7 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the at least two image sequences are acquired within different motion cycles (para. 0010, “identify a motion cycle using an automated motion detection method, in which the motion cycle includes a plurality of phases. The image processing unit is further configured to partition the plurality of MR imaging datasets into a plurality of image groups, each image group comprising a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle”, plurality of images are captures during the same phase of different motion cycles), and the determining at least two ranked image sequences by ranking (para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), based on the at least two sample time periods, the at least two sample image sequences includes: 
for each of the at least two time period (para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle “, para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods)s, determining a relative position of the time period with respect to its corresponding motion cycle (para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle”); 
ranking (Fig. 32, step 3206, binning the MR datasets), according to an order of the at least two relative positions (para. 0131, “the magnitude and/or phase of the inverse Fourier transforms of the k-space data of each 1D navigator spokes associated with each MR data scan onto the corresponding axis in image space for each stack may be concatenated to identify changes in spatial location of one or more organs along the projected axis (i.e., the image x-axis) with respect to time”), the at least two time periods (para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods); and 
ranking (Fig. 32, step 3206, binning the MR datasets), according to the at least two ranked time periods  (para. 0131, “the magnitude and/or phase of the inverse Fourier transforms of the k-space data of each 1D navigator spokes associated with each MR data scan onto the corresponding axis in image space for each stack may be concatenated to identify changes in spatial location of one or more organs along the projected axis (i.e., the image x-axis) with respect to time”), the at least two sample image sequences (para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”).

Regarding claim 11, An discloses a method for motion correction in medical imaging (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), the method being implemented on a computing device (para. 0181, “computing devices and computer systems include a processor and a memory) including at least one processor (para. 0175, processor 120) and at least one storage device (para. 0175, memory 122), the method (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”) comprising: 
obtaining at least two image sequences relating to a subject (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart, Fig. 2A-Fig. 2D), wherein each of the at least two image sequences is reconstructed (para. 0012, “The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”) based on image data (para. 0011, “operating an MRI scanner having a plurality of coils according to a 1D navigator imaging sequence to detect a plurality of MR imaging datasets. Each MR imaging dataset includes a plurality of MR signals detected by one coil of the plurality of coils”, the MR datasets corresponds to the image sequences, the subject is a person’s heart ) that is acquired by a medical imaging device (Abstract, MRI scanner) during one of at least two time periods (para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods), and the subject undergoes a physiological motion (para. 0100, “the MR signal variations across different azimuthal angles at the k-space center 202 are assumed to be caused by respiratory motion or other physiological motion, since all MR signal data obtained at the k-space center 202 for each azimuthal angle ϕ.sub.i should be essentially identical for a stationary subject”) during the at least two time periods (para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods); and 
generating, based on the at least two image sequences (Fig. 2A-Fig. 2D), at least one corrected image sequence relating to the subject by correcting (Fig. 12B, motion corrected image), using a motion correction model (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), an artifact caused by the physiological motion (para. 0005, “Respiratory and cardiac motion over the course of MR data acquisition sequences causes artifacts and blurring in four dimensional (4D) MR images”).

Regarding claim 12, An discloses the method of claim 11 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the generating, based on the at least two image sequences (para. 0012, “identifying at least two motion phases, where each motion phase is a subset of the motion cycle. The method further includes grouping the N sets of radial samples into at least two phase groups. Each phase group includes a subset of the N sets of radial samples that contain a 1D navigator sample associated with one phase of the motion cycle. The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”, identify the motion phases to determine which MR datasets is going to be corrected from the plurality of MR datasets), at least one corrected image sequence relating to the subject (Fig. 12B, motion corrected image) using a motion correction model (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”) includes: 
determining at least two ranked image sequences by ranking (para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), based on the at least two time periods (para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle “, para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods), the at least two image sequences (para. 0012, “identifying at least two motion phases, where each motion phase is a subset of the motion cycle. The method further includes grouping the N sets of radial samples into at least two phase groups. Each phase group includes a subset of the N sets of radial samples that contain a 1D navigator sample associated with one phase of the motion cycle. The method further includes generating at least two MR images. Each MR image is reconstructed from one of the phase groups”, identify the motion phases to determine which MR datasets is going to be corrected from the plurality of MR datasets); 
inputting (Fig. 32, step 3206, the MR data scan are binned into their groups based on their motion cycle, then reconstructed in step 3208), according to the ranking of the at least two image sequences (para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), the at least two ranked image sequences (Fig. 32, step 3206) into the motion correction model (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”); and 
outputting (para. 0153, “the acquired data is binned based on these boundaries 625 to facilitate reconstructing the respiratory cycle for display to a user”) the at least one corrected image sequence (Fig. 12B, motion corrected image) by the motion correction model (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”).

Regarding claim 13, An discloses the method of claim 13 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”), wherein the at least two image sequences are acquired within different motion cycles (para. 0010, “identify a motion cycle using an automated motion detection method, in which the motion cycle includes a plurality of phases. The image processing unit is further configured to partition the plurality of MR imaging datasets into a plurality of image groups, each image group comprising a portion of the plurality of MR imaging datasets associated with one of the phases of the motion cycle”, plurality of images are captures during the same phase of different motion cycles), and the determining at least two ranked image sequences by ranking (para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”), based on the at least two sample time periods, the at least two sample image sequences includes: 
for each of the at least two time period (para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle “, para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods)s, determining a relative position of the time period with respect to its corresponding motion cycle (para. 0098, “each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle”); 
ranking (Fig. 32, step 3206, binning the MR datasets), according to an order of the at least two relative positions (para. 0131, “the magnitude and/or phase of the inverse Fourier transforms of the k-space data of each 1D navigator spokes associated with each MR data scan onto the corresponding axis in image space for each stack may be concatenated to identify changes in spatial location of one or more organs along the projected axis (i.e., the image x-axis) with respect to time”), the at least two time periods (para. 0016-0017, “FIG. 2A is a schematic diagram of a three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence in one aspect, illustrating an MR data scan acquired at an azimuth angle Φ.sub.0 corresponding to a time t.sub.0” and “FIG. 2B is a schematic diagram of the three dimensional (3D) stack-of-stars Golden Angle (GA) MR acquisition sequence illustrating a set of MR data acquired at an azimuth angle Φ.sub.1 corresponding to a time t.sub.1 obtained by increasing the azimuth angle Φ.sub.0 shown in FIG. 2A by the “Golden Angle” of 111.25° in one aspect”, both image sequences are acquired during two time periods); and 
ranking (Fig. 32, step 3206, binning the MR datasets), according to the at least two ranked time periods  (para. 0131, “the magnitude and/or phase of the inverse Fourier transforms of the k-space data of each 1D navigator spokes associated with each MR data scan onto the corresponding axis in image space for each stack may be concatenated to identify changes in spatial location of one or more organs along the projected axis (i.e., the image x-axis) with respect to time”), the at least two sample image sequences (para. 0034, “FIG. 7A is a graph of a respiratory cycle derived using the motion resolution method illustrated in FIGS. 6A, 6B, and 6C, in which the respiratory cycle has been binned into motion phases (shown separated by horizontal lines); each bin contains an equal number of spokes (corresponding to scans) according to the 3D stack-of-stars with 1D navigator MR acquisition sequence., para. 0098, “the method 3200 further includes binning the MR imaging data at 3206 according to the motion cycle identified at 3204. As described in detail below, each bin contains MR imaging data associated with images obtained within a comparable portion of a motion cycle such as a respiratory cycle. All MR imaging data associated with a particular bin or portion of the motion cycle are combined and reconstructed into an MR image at 3208.”).

Claims 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dharmakumar et al. (US 20180204358 A1), hereinafter referred to as Dharmakumar.

Regarding claim 16, Dharmakumar discloses a system for generating a motion correction model (Fig. 12), comprising: 
at least one storage device including a set of instructions (para. 0030, “Computer readable storage mediums containing computer executable instructions for one or more of the methods are also provided”); and 
at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions (para. 0079, “The processor can be a commercially available programmable machine which runs a commercially available operating system. Typically, the workstation is coupled to, and can communicate with each of, four servers: a pulse sequence server; a data acquisition server; a data processing server, and a data store server.”), the at least one processor is configured to direct the system to perform operations (para. 0079, “The processor can be a commercially available programmable machine which runs a commercially available operating system.”) including: 
obtaining a plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) each of which includes at least two sample image sequences relating to a sample subject (para. 0089, capturing images of the subject) and at least one gold standard image sequence (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth”) corresponding to the at least two sample image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”), 
wherein each of the at least two image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) is reconstructed based on image data (para. 0018, “reconstructing a series of images from each MR data set and registering the series of images to obtain a motion-corrected image for each MR acquisition, thereby obtaining a plurality of motion-corrected images corresponding to the plurality of MR acquisitions”) acquired by the medical imaging device (para. 0078, MRI system)  during one of at least two sample time periods (para. 0089, (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) ) and the at least one gold standard image sequence has no motion artifact (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth” since it is the ground truth meaning it is the clean version of the image where there are no artifacts); and 
generating the motion correction model (Fig. 12) by training a machine learning model (para. 0115, “Advance reconstruction algorithms’ include but are not limited to parallel imaging, compressed sensing, low-rank tensor formulation, machine learning, deep learning”, deep learning is used for the reconstruction algorithm which is trained by using samples) using the plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”).

Regarding claim 17, Dharmakumar discloses the system of claim 16 (Fig. 12), wherein each of at least two sample image sequences relates to the heart of a sample subject (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”, cardiovascular system includes the heart), and the physiological motion includes a cardiac motion (para. 0089, cardiovascular events which includes cardiac motion).

Regarding claim 18, Dharmakumar discloses the system of claim 16 (Fig. 12), wherein the physiological motion (para. 0089, cardiovascular events which includes cardiac motion) includes a motion cycle (Fig. 3A, is the motion cycle).

Regarding claim 19, Dharmakumar discloses the system of claim 18  (Fig. 12), wherein a duration of each of the at least two sample time periods is shorter than a duration of the motion cycle (Fig. 3A, three MR datasets are captured during one motion cycle which different time periods which is shorter than the duration of one motion cycle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Dharmakumar.


Regarding claim 8, An discloses the system of claim 7 (Fig. 12).

An does not expressly disclose wherein the at least two image sequences are acquired within a same motion cycle, and the determining at least two ranked image sequences by ranking, based on the at least two time periods, the at least two sample image sequences includes: ranking, according to a chronological order of the at least two time periods, the at least two sample image sequences.

However, Dharmakumar discloses wherein the at least two image sequences (Fig. 3A, three MR datasets are captured within the same motion cycle) are acquired within a same motion cycle (Fig. 3A, MR datasets are captured in the same motion cycle), and the determining at least two ranked image sequences by ranking (para. 0138, “splitting k-space lines into subsets based on echo times (TEs)”, as seen in Fig. 3A the MR datasets are in chronological order) based on the at least two time periods (para. 0138, echo times), the at least two sample image sequences (Fig. 3A) includes: 
ranking, according to a chronological order of the at least two time periods (Fig. 3A, the MR datasets are placed in chronological order based on the echo times, (TE1, TE2, and TE3), the at least two sample image sequences (Fig. 3A, three MR datasets are captured within the same motion cycle).
	An and Dharmakumar are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by An to incorporate the teachings of Dharmakumar wherein the at least two image sequences are acquired within a same motion cycle, and the determining at least two ranked image sequences by ranking, based on the at least two time periods, the at least two sample image sequences includes: ranking, according to a chronological order of the at least two time periods, the at least two sample image sequences.
. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the framework is more time efficient (Dharmakumar, para. 0230).
Regarding claim 10, An discloses the system of claim 1 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”).

An does not expressly disclose wherein the motion correction model is obtained according to operations including: obtaining a plurality of samples each of which includes at least two sample image sequences relating to a sample subject and at least one gold standard image sequence corresponding to the at least two sample image sequences, wherein each of the at least two image sequences is reconstructed based on image data acquired by the medical imaging device during one of at least two sample time periods and the at least one gold standard image sequence has no motion artifact; and generating the motion correction model by training a machine learning model using the plurality of samples.
However, Dharmakumar discloses wherein the motion correction model (Fig. 12) is obtained according to operations including: 
obtaining a plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) each of which includes at least two sample image sequences relating to a sample subject (para. 0089, capturing images of the subject) and at least one gold standard image sequence (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth”) corresponding to the at least two sample image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”), 
wherein each of the at least two image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) is reconstructed based on image data (para. 0018, “reconstructing a series of images from each MR data set and registering the series of images to obtain a motion-corrected image for each MR acquisition, thereby obtaining a plurality of motion-corrected images corresponding to the plurality of MR acquisitions”) acquired by the medical imaging device (para. 0078, MRI system)  during one of at least two sample time periods (para. 0089, (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) ) and the at least one gold standard image sequence has no motion artifact (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth” since it is the ground truth meaning it is the clean version of the image where there are no artifacts); and 
generating the motion correction model (Fig. 12) by training a machine learning model (para. 0115, “Advance reconstruction algorithms’ include but are not limited to parallel imaging, compressed sensing, low-rank tensor formulation, machine learning, deep learning”, deep learning is used for the reconstruction algorithm which is trained by using samples) using the plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”).
An and Dharmakumar are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by An to incorporate the teachings of Dharmakumar herein the motion correction model is obtained according to operations including: obtaining a plurality of samples each of which includes at least two sample image sequences relating to a sample subject and at least one gold standard image sequence corresponding to the at least two sample image sequences, wherein each of the at least two image sequences is reconstructed based on image data acquired by the medical imaging device during one of at least two sample time periods and the at least one gold standard image sequence has no motion artifact; and generating the motion correction model by training a machine learning model using the plurality of samples. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been for improved specificity and accuracy (Dharmakumar, para. 0037).

Regarding claim 14, An discloses the method of claim 12 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”).

An does not expressly disclose wherein the at least two image sequences are acquired within a same motion cycle, and the determining at least two ranked image sequences by ranking, based on the at least two time periods, the at least two sample image sequences includes: ranking, according to a chronological order of the at least two time periods, the at least two sample image sequences.
However, Dharmakumar discloses wherein the at least two image sequences (Fig. 3A, three MR datasets are captured within the same motion cycle) are acquired within a same motion cycle (Fig. 3A, MR datasets are captured in the same motion cycle), and the determining at least two ranked image sequences by ranking (para. 0138, “splitting k-space lines into subsets based on echo times (TEs)”, as seen in Fig. 3A the MR datasets are in chronological order) based on the at least two time periods (para. 0138, echo times), the at least two sample image sequences (Fig. 3A) includes: 
ranking, according to a chronological order of the at least two time periods (Fig. 3A, the MR datasets are placed in chronological order based on the echo times, (TE1, TE2, and TE3), the at least two sample image sequences (Fig. 3A, three MR datasets are captured within the same motion cycle).
	An and Dharmakumar are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by An to incorporate the teachings of Dharmakumar wherein the at least two image sequences are acquired within a same motion cycle, and the determining at least two ranked image sequences by ranking, based on the at least two time periods, the at least two sample image sequences includes: ranking, according to a chronological order of the at least two time periods, the at least two sample image sequences.
. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the framework is more time efficient (Dharmakumar, para. 0230).

Regarding claim 15, An discloses the method of claim 11 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”).

An does not expressly disclose wherein the motion correction model is obtained according to operations including: obtaining a plurality of samples each of which includes at least two sample image sequences relating to a sample subject and at least one gold standard image sequence corresponding to the at least two sample image sequences, wherein each of the at least two image sequences is reconstructed based on image data acquired by the medical imaging device during one of at least two sample time periods and the at least one gold standard image sequence has no motion artifact; and generating the motion correction model by training a machine learning model using the plurality of samples.
However, Dharmakumar discloses wherein the motion correction model (Fig. 12) is obtained according to operations including: 
obtaining a plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) each of which includes at least two sample image sequences relating to a sample subject (para. 0089, capturing images of the subject) and at least one gold standard image sequence (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth”) corresponding to the at least two sample image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”), 
wherein each of the at least two image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) is reconstructed based on image data (para. 0018, “reconstructing a series of images from each MR data set and registering the series of images to obtain a motion-corrected image for each MR acquisition, thereby obtaining a plurality of motion-corrected images corresponding to the plurality of MR acquisitions”) acquired by the medical imaging device (para. 0078, MRI system)  during one of at least two sample time periods (para. 0089, (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) ) and the at least one gold standard image sequence has no motion artifact (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth” since it is the ground truth meaning it is the clean version of the image where there are no artifacts); and 
generating the motion correction model (Fig. 12) by training a machine learning model (para. 0115, “Advance reconstruction algorithms’ include but are not limited to parallel imaging, compressed sensing, low-rank tensor formulation, machine learning, deep learning”, deep learning is used for the reconstruction algorithm which is trained by using samples) using the plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”).
An and Dharmakumar are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by An to incorporate the teachings of Dharmakumar herein the motion correction model is obtained according to operations including: obtaining a plurality of samples each of which includes at least two sample image sequences relating to a sample subject and at least one gold standard image sequence corresponding to the at least two sample image sequences, wherein each of the at least two image sequences is reconstructed based on image data acquired by the medical imaging device during one of at least two sample time periods and the at least one gold standard image sequence has no motion artifact; and generating the motion correction model by training a machine learning model using the plurality of samples. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been for improved specificity and accuracy (Dharmakumar, para. 0037).

Regarding claim 20, An discloses the system of claim 4 (Abstract, “Systems and methods for producing motion-corrected MR images”, para. 0175, “MRI system 100”).

An does not expressly disclose wherein the generating the motion correction model by training a machine learning model using the plurality of samples includes: for each of the plurality of samples, ranking, according to the at least two sample time periods, the at least two sample image sequences; and generating the motion correction model by training the machine learning model using the at least two ranked image sequences and the at least one gold standard image sequence corresponding to each of the plurality of samples.
	However Dharmakumar discloses wherein the generating the motion correction model (Fig. 12) by training a machine learning model (para. 0115, “Advance reconstruction algorithms’ include but are not limited to parallel imaging, compressed sensing, low-rank tensor formulation, machine learning, deep learning”, deep learning is used for the reconstruction algorithm which is trained by using samples) using the plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) includes: for each of the plurality of samples (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”), ranking, according to the at least two sample time periods (para. 0138, “splitting k-space lines into subsets based on echo times (TEs)”, as seen in Fig. 3A the MR datasets are in chronological order), the at least two sample image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”); and generating the motion correction model (Fig. 12) by training a machine learning model (para. 0115, “Advance reconstruction algorithms’ include but are not limited to parallel imaging, compressed sensing, low-rank tensor formulation, machine learning, deep learning”, deep learning is used for the reconstruction algorithm which is trained by using samples) using the at least two ranked image sequences (para. 0089, “Some embodiments provide obtaining MR data in a repeated, successive or intermittent manner (denoted as R.sub.i, e.g., R.sub.1, R.sub.2, R.sub.3, R.sub.4, etc.) thereby obtaining a plurality of reference images while the subject is at rest (with no stress agent) or at a baseline PaCO.sub.2 level (e.g., R.sub.1 image, R.sub.2 image, R.sub.3 image, R.sub.4 image, etc.); further directing the MRI system to scan the cardiovascular system at a stressed state (e.g., when stress agent is administered and/or maintained with the subject) to obtain MR data that can be reconstructed as a stress image of the cardiovascular system, which is performed in a repeated, successive or intermittent manner (denoted as S.sub.1, e.g., S.sub.1, S.sub.2, S.sub.3, S.sub.4, etc.) thereby obtaining a plurality of stress images (e.g., S.sub.1 image, S.sub.2 image, S.sub.3 image, S.sub.4 image, etc.); and comparing, or directing a processor to compare, the plurality of the reference images with the plurality of the stress images in terms of MR data (e.g., image voxels or pixels)”) and the at least one gold standard image sequence corresponding to each of the plurality of samples (para. 0039, “Myocardial T2 derived from conventional T2 mapping sequence obtained at resting heartrate (60 bpm) was used as the ground truth” since it is the ground truth meaning it is the clean version of the image where there are no artifacts).
An and Dharmakumar are both considered to be analogous to the claimed invention because they are in the same field of motion correction of medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by An to incorporate the teachings of Dharmakumar h wherein the generating the motion correction model by training a machine learning model using the plurality of samples includes: for each of the plurality of samples, ranking, according to the at least two sample time periods, the at least two sample image sequences; and generating the motion correction model by training the machine learning model using the at least two ranked image sequences and the at least one gold standard image sequence corresponding to each of the plurality of samples. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been for improved specificity and accuracy (Dharmakumar, para. 0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663